

116 S2690 IS: Restoring, Enhancing, Securing, and Promoting Our Nation's Safety Efforts Act of 2019
U.S. Senate
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2690IN THE SENATE OF THE UNITED STATESOctober 23, 2019Mr. Cornyn (for himself, Ms. McSally, Ms. Ernst, Mr. Tillis, Mrs. Capito, and Mr. Scott of South Carolina) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo reduce mass violence, strengthen mental health collaboration in communities, improve school
			 safety, and for other purposes.
	
 1.Short titleThis Act may be cited as the Restoring, Enhancing, Securing, and Promoting Our Nation's Safety Efforts Act of 2019 or the RESPONSE Act.
		2.Mental Health Crisis Stabilization
 (a)Planning and implementation grantsTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.) is amended by inserting after part NN the following:
				
					OOCrisis Stabilization and Community Reentry Program.
						3101.Grant authorization
 (a)In generalThe Attorney General may make grants under this part to States, for use by State and local correctional facilities, for the purpose of providing clinical services for people with serious mental illness that establish treatment, suicide prevention, and continuity of recovery in the community upon release from the correctional facility.
 (b)Use of fundsA grant awarded under this part shall be used to support—
 (1)programs involving criminal and juvenile justice agencies, mental health agencies, and community-based behavioral health providers that improve clinical stabilization during incarceration and continuity of care leading to recovery in the community by providing services and supports that may include peer support services, enrollment in health care, and introduction to long-acting injectable medications or, as clinically indicated, other medications, by—
 (A)providing training and education for criminal and juvenile justice agencies, mental health agencies, and community-based behavioral health providers on interventions that support—
 (i)engagement in recovery supports and services; (ii)access to medication while in an incarcerated setting; and
 (iii)continuity of care during reentry into the community; (B)ensuring that offenders with serious mental illness are provided appropriate access to evidence-based recovery supports that may include peer support services, medication (including long-acting injectable medications where clinically appropriate), and psycho-social therapies;
 (C)offering technical assistance to criminal justice agencies on how to modify their administrative and clinical processes to accommodate evidence-based interventions, such as long-acting injectable medications and other recovery supports; and
 (D)participating in data collection activities specified by the Attorney General, in consultation with the Secretary of Health and Human Services;
 (2)programs that support cooperative efforts between criminal and juvenile justice agencies, mental health agencies, and community-based behavioral health providers to establish or enhance serious mental illness recovery support by—
 (A)strengthening or establishing crisis response services delivered by hotlines, mobile crisis teams, crisis stabilization and triage centers, peer support specialists, public safety officers, community-based behavioral health providers, and other stakeholders, including by providing technical support for interventions that promote long-term recovery;
 (B)engaging criminal and juvenile justice agencies, mental health agencies and community-based behavioral health providers, preliminary qualified offenders, and family and community members in program design, program implementation, and training on crisis response services, including connection to recovery services and supports;
 (C)examining health care reimbursement issues that may pose a barrier to ensuring the long-term financial sustainability of crisis response services and interventions that promote long-term engagement with recovery services and supports; and
 (D)participating in data collection activities specified by the Attorney General, in consultation with the Secretary of Health and Human Services; and
 (3)programs that provide training and additional resources to criminal and juvenile justice agencies, mental health agencies, and community-based behavioral health providers on serious mental illness, suicide prevention strategies, recovery engagement strategies, and the special health and social needs of justice-involved individuals who are living with serious mental illness.
 (c)ConsultationThe Attorney General shall consult with the Secretary of Health and Human Services to ensure that serious mental illness treatment and recovery support services provided under this grant program incorporate evidence-based approaches that facilitate long-term engagement in recovery services and supports.
							3102.State applications
 (a)In generalTo request a grant under this part, the chief executive of a State shall submit an application to the Attorney General—
 (1)in such form and containing such information as the Attorney General may reasonably require; (2)that includes assurances that Federal funds received under this part shall be used to supplement, not supplant, non-Federal funds that would otherwise be available for activities funded under this part; and
 (3)that describes the coordination between State criminal and juvenile justice agencies, mental health agencies and community-based behavioral health providers, preliminary qualified offenders, and family and community members in—
 (A)program design; (B)program implementation; and
 (C)training on crisis response, medication adherence, and continuity of recovery in the community. (b)Eligibility for preference with community care component (1)In generalIn awarding grants under this part, the Attorney General shall give preference to a State that ensures that individuals who participate in a program, funded by a grant under this part will be provided with continuity of care, in accordance with paragraph (2), in a community care provider program upon release from a correctional facility.
 (2)RequirementsFor purposes of paragraph (1), the continuity of care shall involve the coordination of the correctional facility treatment program with qualified community behavioral health providers and other recovery supports, parole supervision programs, half-way house programs, and participation in peer recovery group programs, which may aid in ongoing recovery after the individual is released from the correctional facility.
 (3)Community care provider program definedFor purposes of this subsection, the term community care provider program means a community mental health center or certified community behavioral health clinic that directly provides to an individual, or assists in connecting an individual to the provision of, appropriate community-based treatment, medication management, and other recovery supports, when the individual leaves a correctional facility at the end of a sentence or on parole.
 (c)Coordination of Federal assistanceEach application submitted for a grant under this part shall include a description of how the funds made available under this part will be coordinated with Federal assistance for behavioral health services currently provided by the Department of Health and Human Services’ Substance Abuse and Mental Health Services Administration.
							3103.Review of State applications
 (a)In generalThe Attorney General shall make a grant under section 3101 to carry out the projects described in the application submitted under section 3102 upon determining that—
 (1)the application is consistent with the requirements of this part; and (2)before the approval of the application, the Attorney General has made an affirmative finding in writing that the proposed project has been reviewed in accordance with this part.
 (b)ApprovalEach application submitted under section 3102 shall be considered approved, in whole or in part, by the Attorney General not later than 90 days after first received, unless the Attorney General informs the applicant of specific reasons for disapproval.
 (c)RestrictionGrant funds received under this part shall not be used for land acquisition or construction projects.
 (d)Disapproval notice and reconsiderationThe Attorney General may not disapprove any application without first affording the applicant reasonable notice and an opportunity for reconsideration.
 3104.EvaluationEach State that receives a grant under this part shall submit to the Attorney General an evaluation not later than March 1 of each year in such form and containing such information as the Attorney General, in consultation with the Secretary of Health and Human Services, may reasonably require.
 3105.Authorization of fundingFor purposes of carrying out this part, the Attorney General is authorized to award not more than $10,000,000 of funds appropriated to the Department of Justice for State and local law enforcement activities for each of fiscal years 2020 through 2025..
 (b)National criminal justice and mental health training and technical assistanceSection 2992(c)(3) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10652(c)(3)) is amended by inserting before the semicolon at the end the following: , which may include interventions designed to enhance access to medication..
 3.Mental health crisis intervention teamsSection 1701(b)(19) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381(b)(19)) is amended—
 (1)by inserting respond to and before address; and (2)by inserting , including partnerships with health care providers to create and operate mental health crisis intervention teams before the semicolon at the end.
 4.Best practices for behavioral intervention teamsThe Public Health Service Act is amended by inserting after section 520G of such Act (42 U.S.C. 290bb–38) the following new section:
			
				520H.Best practices for behavioral intervention teams
 (a)In generalThe Secretary shall identify and facilitate the development of best practices to assist elementary schools, secondary schools, and institutions of higher education in establishing and using behavioral intervention teams.
 (b)ElementsThe best practices under subsection (a) shall address the following: (1)How behavioral intervention teams can operate effectively from an evidence-based, objective perspective while protecting the constitutional and civil rights of individuals.
 (2)The use of behavioral intervention teams to identify concerning behaviors, implement interventions, and manage risk through the framework of the school’s or institution’s rules or code of conduct, as applicable.
 (3)How behavioral intervention teams can, when assessing an individual of concern— (A)access training on evidence-based, threat-assessment strategies;
 (B)ensure that such teams— (i)have trained, diverse stakeholders with varied expertise; and
 (ii)use cross-validation by a wide-range of individual perspectives on the team; and (C)use violence threat assessment.
 (4)How behavioral intervention teams can help mitigate— (A)the inappropriate use of mental health assessments;
 (B)inappropriate limitations or restrictions on law enforcement’s jurisdiction over criminal matters; (C)attempts to substitute the behavioral intervention process in place of a criminal process, or impede a criminal process, when an individual's behavior has potential criminal implications; or
 (D)endangerment of an individual’s privacy by failing to ensure that all applicable Federal and State privacy laws are fully complied with.
 (c)ConsultationIn carrying out subsection (a)(1), the Secretary shall consult with— (1)the Secretary of Education;
 (2)the Director of the National Threat Assessment Center of the Department of Homeland Security; (3)the Attorney General of the United States, including the Director of the Bureau of Justice Assistance;
 (4)teachers and other educators, principals, school administrators, school board members, school psychologists, mental health professionals, and parents of students;
 (5)local law enforcement agencies and campus law enforcement administrators; (6)privacy experts; and
 (7)other education and mental health professionals as the Secretary deems appropriate. (d)PublicationNot later than 1 year after the date of enactment of this section, the Secretary shall publish the best practices under subsection (a)(1) and the list under subsection (a)(2) on the internet website of the Department of Health and Human Services.
 (e)Technical assistanceThe Secretary shall provide technical assistance to institutions of higher education, elementary schools, and secondary schools to assist such institutions and schools in implementing the best practices under subsection (a).
 (f)DefinitionsIn this section: (1)The term behavioral intervention team means a team of qualified individuals who—
 (A)are responsible for identifying and assessing individuals whose behavior indicates violence or physical bodily harm to self or others;
 (B)develop and facilitate implementation of evidence-based interventions to mitigate the threat of harm to self or others posed by an individual and address the mental and behavioral health needs of such individuals to reduce such threat; and
 (C)provide information to students and school employees on recognizing harmful, threatening, or violent behavior that may pose a threat to the community, the school, or an individual.
 (2)The terms elementary school, parent, and secondary school have the meanings given to such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (3)The term institution of higher education has the meaning given to such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (4)The term mental health assessment means an evaluation, primarily focused on diagnosis, determining the need for involuntary commitment, medication management, and on-going treatment recommendations.
 (5)The term violence risk assessment means a broad determination of the potential risk of violence based on evidence-based literature.. 5.Children's Internet Protection Act amendment (a)In generalSection 254(h)(5)(B) of the Communications Act of 1934 (47 U.S.C. 254(h)(5)(B)) is amended—
 (1)by redesignating clauses (ii) and (iii) as clauses (iii) and (iv), respectively; (2)by inserting after clause (i) the following:
					
 (ii)as part of its Internet safety policy is operating a technology protection measure that detects online activities of minors who are at risk of committing self-harm or extreme violence against others;; and
 (3)in clause (iii), as so designated, by striking such technology protection measure and inserting the technology protection measures described in clauses (i) and (ii). (b)Regulations; effective date (1)RegulationsNot later than 1 year after the date of enactment of this Act, the Federal Communications Commission shall amend section 54.520 of title 47, Code of Federal Regulations, to implement the amendments made by subsection (a).
				(2)Effective date
 (A)In generalThe amendments made by subsection (a) shall take effect on the date that is 120 days after the date on which the Federal Communications Commission amends the regulations under paragraph (1) of this subsection.
 (B)Submission of modified certificationNot later than 120 days after the first day of the first program funding year under section 254(h) of the Communications Act of 1934 (47 U.S.C. 254(h)) following the effective date under subparagraph (A) of this paragraph, in the case of a school that is covered under paragraph (5) of such section 254(h) as of that effective date, the school (or school board, local educational agency, or other authority with responsibility for administration of the school, as applicable) shall submit to the Federal Communications Commission a modified certification of the compliance of the school with subparagraph (B) of such paragraph (5), as amended by subsection (a) of this section.
 6.Assisted outpatient treatment for persons with mental illnessSection 1920 of the Public Health Service Act (42 U.S.C. 300x–9) is amended by adding at the end the following:
			
				(d)Assisted out-Patient treatment
 (1)In generalExcept as provided in paragraph (2), a State shall expend not less than 10 percent of the amount the State receives under this section for each fiscal year to support the development and implementation of court-ordered assisted outpatient treatment programs (as defined in section 2202(3) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10472(3))).
 (2)State flexibilityIn lieu of expending 10 percent of the amount the State receives under this section for a fiscal year as required under paragraph (1), a State may elect to—
 (A)expend not less than 20 percent of such amount by the end of such succeeding fiscal year; or (B)otherwise support evidence-based programs that address the needs of eligible patients, as defined in section 2202(4) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10472(4)).. 
		7.Targeted strategies to address the mental health care needs and risk among individuals with mental
			 illness involved with the criminal justice system
 (a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services (referred to in this section as the Secretary) shall submit to the Committee on Finance of the Senate, the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Energy and Commerce of the House of Representatives, a report on the current State strategies under the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) to address the mental health needs and criminogenic risk among individuals with mental illnesses involved in the criminal justice system.
 (b)Content of reportThe report required under subsection (a) shall include— (1)examples of States that have existing targeted strategies to address the mental health needs and criminogenic risk among individuals with mental illnesses involved in the criminal justice system;
 (2)a toolkit for replicating successful model programs; and (3)an assessment of the current landscape and gaps in treatment for individuals with mental illnesses involved in the criminal justice system.
				8.Developing guidance on building capacity for addressing the mental health care needs of individuals
			 in or at risk of involvement with the criminal justice system under the
			 Medicaid program
 (a)In generalNot later than 2 years after enactment of this Act, the Secretary of Health and Human Services (referred to in this section as the Secretary), acting through the Administrator of the Centers for Medicare & Medicaid Services, shall—
 (1)issue a State Medicaid Director letter, based on best practices developed under subsection (b), regarding existing flexibility in the Medicaid program to expand the capacity to provide targeted mental health services for individuals at high risk of criminal justice involvement;
 (2)disseminate such letter to providers; and (3)publish such letter on the public internet websites of the Centers for Medicare & Medicaid Services and the Substance Abuse and Mental Health Services Administration.
 (b)ConsultationIn developing the letter under subsection (a), the Secretary shall consult with relevant stakeholders, including—
 (1)State Medicaid directors; (2)providers and suppliers of services;
 (3)Medicaid managed care organizations; (4)health care consumers or groups representing such consumers; and
 (5)other entities, as the Secretary determines appropriate, that can help to develop best practices for States with respect to the issues described in subsection (c).
 (c)ContentThe letter described in subsection (a) shall include, with respect to hospitals, community health centers, and individuals described in such subsection—
 (1)suggestions for increasing capacity for community mental health care and social supports, such as housing;
 (2)suggestions for delivering mental health care in a coordinated way; (3)suggestions for financing and providing targeted mental health and crisis intervention services; and
 (4)incentives for models (such as managed care) that target and coordinate care to reach individuals who most need such care.
 9.Increasing access to community mental health care and expanding the provider workforceNot later than 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services (referred to in this section as the Secretary) shall submit to the Committee on Finance of the Senate, the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Energy and Commerce of the House of Representatives a report on strategies to expand the mental health workforce, including the following:
 (1)An analysis of the increasing demand for mental health services and any delays in treatment, reduced quality of care, low patient satisfaction, and poor patient outcomes, and other negative consequences as a result of workforce shortages in the mental health profession, including the shortage of psychiatrists, psychologists, social workers, and other mental health workers.
 (2)The feasibility of increasing the number of States that can be funded to develop certified community behavioral health clinics for purposes of section 223 of the Protecting Access to Medicare Act of 2014 (42 U.S.C. 1396a note), to provide targeted responses for individuals in or at risk of involvement with the criminal justice system.
 (3)The feasibility of expanding coverage of telemedicine to improve access to care, with a particular emphasis on remote or rural areas and removing regulatory barriers that currently exist for expanding such services.
 (4)The feasibility of expanding loan forgiveness options for mental health professionals, including expanding scholarship and loan forgiveness programs and including incentives to encourage such professionals to work in underserved areas.
 (5)The feasibility of expanding and enhancing psychosocial and behavioral health training for primary care providers.
 (6)The feasibility of requiring all States to pay for mental health services at federally qualified health centers, including mental health services that are provided on the same day as primary care services.
 (7)The feasibility of expanding peer community health workers and others with lived experience for support recovery.
			10.Facilitating stronger partnerships and better cooperation between law enforcement and
 online edge service providersSection 2702 of title 18, United States Code, is amended— (1)in subsection (b)(8)—
 (A)by striking to a governmental entity, if the provider and inserting the following: “to a governmental entity, if—  (A)the provider; and
 (B)by adding at the end the following:  (B)the provider, based on a reasonable belief and in good faith reliance on actual knowledge of facts and circumstances, believes that an individual or group of individuals may be—
 (i)a danger to themselves or others; or (ii)involved in the planning of—
 (I)an offense described in section 249(a) (relating to hate crimes); or (II)an act of domestic terrorism or international terrorism (as those terms are defined in section 2331); or;
 (2)in subsection (c)(4)— (A)by striking to a governmental entity, if the provider and inserting the following: “to a governmental entity, if—
					
 (A)the provider; and (B)by adding at the end the following: “or
					
 (B)the provider, based on a reasonable belief and in good faith reliance on actual knowledge of facts and circumstances, believes that an individual or group of individuals may be—
 (i)a danger to themselves or others; or (ii)involved in the planning of—
 (I)an offense described in section 249(a) (relating to hate crimes); or (II)an act of domestic terrorism or international terrorism (as those terms are defined in section 2331);; and
 (3)in subsection (d)— (A)in paragraph (1), by inserting (A) after (b)(8);
 (B)in paragraph (2)(A), by inserting (A) after (b)(8); and (C)in paragraph (3), by inserting (A) after (c)(4).
				11.Exile illegal firearms dealer task forces
 (a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Attorney General, acting through the Director of the Bureau of Alcohol, Tobacco, Firearms and Explosives, shall establish an Exile Illegal Firearms Dealer Task Force (referred to in this section as the Task Force) within each Field Division of the Bureau of Alcohol, Tobacco, Firearms and Explosives.
 (b)PurposesEach Task Force established under subsection (a) shall investigate and assist in the prosecution of individuals who are involved in—
 (1)the unlicensed and unlawful manufacture or sale of firearms under section 923 of title 18, United States Code; or
 (2)the illegal purchase of firearms through false or fictitious means under section 922(a)(6) of title 18, United States Code.
 (c)ParticipantsEach Task Force established under subsection (a) shall— (1)be directed by the Special Agent in Charge of the relevant Field Division of the Bureau of Alcohol, Tobacco, Firearms and Explosives, in coordination with the United States Attorney of the judicial district in which the Task Force is located; and
 (2)include officials from Federal, State, and local law enforcement agencies involved in the investigation or prosecution of firearms offenses.
 (d)RequirementEach United States Attorney who is a participant in a Task Force created under subsection (a) shall designate one Assistant United States Attorney who, in addition to any other responsibilities, shall be responsible for overseeing the prosecution of case referrals arising from the Task Force.
 (e)AccountabilityNot later than the beginning of each fiscal year after the date of enactment of this Act, each Task Force established under subsection (a) shall submit a report to the Attorney General, the Committee on the Judiciary of the Senate, and the Committee on the Judiciary of the House of Representatives that details the enforcement goals and results of the Task Force, including, with respect to the previous fiscal year—
 (1)the number of individuals investigated for crimes arising from violations of section 922(a)(6) or 923 of title 18, United States Code;
 (2)the number of individuals charged with violations of section 922(a)(6) or 923 of title 18, United States Code; and
 (3)the number of individuals convicted of crimes arising from violations of section 922(a)(6) or 923 of title 18, United States Code.
				(f)Authorization for use of funds
 (1)In generalThe Attorney General shall fund Federal agency participation in each Task Force established under subsection (a) through the use of funds otherwise appropriated for the necessary expenses of—
 (A)the Bureau of Alcohol, Tobacco, Firearms and Explosives; (B)the Office of the United States Attorneys; and
 (C)the Federal Bureau of Investigation. (2)Grants for State and local law enforcement agenciesUsing funds available under section 524(c) of title 28, United States Code, the Attorney General may make grants or other payments to State and local law enforcement agencies related to participation in a Task Force established under subsection (a).
				12.Responding to terrorist active shooters
			(a)Limitation on Federal habeas relief for murders involving acts of terrorism or hate crimes
				(1)Justice for victims of terrorism and hate crimes
 (A)In generalSection 2254 of title 28, United States Code, is amended by adding at the end the following:  (j)(1)For an application for a writ of habeas corpus on behalf of a person in custody pursuant to the judgment of a State court for a crime that involved an act of domestic or international terrorism (as those terms are defined in section 2331 of title 18) or a hate crime (as described in section 249 of title 18)—
 (A)the application shall be subject to the time limitations and other requirements under sections 2263, 2264, and 2266; and
 (B)the court shall not consider claims relating to sentencing that were adjudicated in a State court. (2)Sections 2251, 2262, and 2101 are the exclusive sources of authority for Federal courts to stay a sentence of death entered by a State court in a case described in paragraph (1)..
 (2)RulesRule 11 of the Rules Governing Section 2254 Cases in the United States District Courts is amended by adding at the end the following: Rule 60(b)(6) of the Federal Rules of Civil Procedure shall not apply to a proceeding under these rules in a case that is described in section 2254(j) of title 28, United States Code..
 (3)Finality of determinationSection 2244(b)(3)(E) of title 28, United States Code, is amended by striking the subject of a petition and all that follows and inserting: reheard in the court of appeals or reviewed by writ of certiorari.. (4)Effective date and applicability (A)In generalThis paragraph and the amendments made by this paragraph shall apply to any case pending on or after the date of enactment of this Act.
 (B)Time limitsIn a case pending on the date of enactment of this Act, if the amendments made by this paragraph impose a time limit for taking certain action, the period of which began before the date of enactment of this Act, the period of such time limit shall begin on the date of enactment of this Act.
 (C)ExceptionThe amendments made by this paragraph shall not bar consideration under section 2266(b)(3)(B) of title 28, United States Code, of an amendment to an application for a writ of habeas corpus that is pending on the date of enactment of this Act, if the amendment to the petition was adjudicated by the court prior to the date of enactment of this Act.
 (b)Terrorism preventionSection 2006(a)(2) of the Homeland Security Act of 2002 (6 U.S.C. 607(a)(2)) is amended— (1)by redesignating subparagraphs (I) and (J) as subparagraphs (J) and (K), respectively; and
 (2)by inserting after subparagraph (H) the following:  (I)nationally recognized active shooter training programs that offer scenario-based, integrated response courses designed to counter active shooter threats or acts of terrorism against individuals or facilities by including emergency medical services and other first responders;.
 (c)Acts of terrorismSection 2001 of the Homeland Security Act of 2002 (6 U.S.C. 601) is amended by— (1)redesignating paragraphs (1) through (14) as paragraphs (2) through (15), respectively; and
 (2)by inserting before paragraph (2), as so redesignated, the following:  (1)Act of terrorismThe term act of terrorism includes an act of international terrorism and an act of domestic terrorism, as those terms are defined in section 2331 of title 18, United States Code..